Opinion filed January 10, 2008 











 








 




Opinion filed January 10,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00253-CV
                                                    __________
 
                                       IRENE QUINTANA, Appellant
 
                                                             V.
 
                                        RUBEN
ALVAREZ, Appellee
 

 
                                         On
Appeal from the 118th District Court
 
                                                         Howard
County, Texas
 
                                                    Trial
Court Cause No. 44880
 

 
                                             M
E M O R A N D U M   O P I N I O N
Irene
Quintana has filed in this court a motion to dismiss her appeal.  The motion is
granted, and the appeal is dismissed.
 
PER CURIAM
 
January 10, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.